UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

KAEMAR WILSON,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

aw
<>

Se,

No. 18-cr-373-15 (RJS)
ORDER

IT IS HEREBY ORDERED THAT the sentencing currently scheduled to be held on

Thursday, December 19, 2019 at 3:00 p.m. in Courtroom 23B of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York, shall now be held in Courtroom

24A of the same courthouse.

SO ORDERED.
Dated: December 17, 2019
New York, New York

 

RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation
